Title: From George Washington to Samuel Powel, 15 December 1789
From: Powel, Samuel
To: Washington, George


          
            Dear Sir,
            New York Decr 15th 1789
          
          I am sorry to find from your favor of the 9th, that you have had cause to recall the report made to Majr Jackson relative to the Hessian-fly. I have not written to Mr Young yet on this subject; perhaps it may be sometime before I shall. In my late tour through the Eastern States I was informed (particularly in Connecticut) that this destructive Insect had also appeared in their fields of Wheat. What an error it is, and how much to be regretted; that the Farmers do not confine themselves to the Yellow-bearded Wheat, if, from experience, it is found capable of resisting the ravages of this, otherwise, all conquering foe.
          Mrs Washington and myself are very much obliged by Mrs Powells kind remembrance of us, and offer our best respects and sincerest good wishes in return to her, & yourself. I have the honor to be—Dear Sir Your Most Obedt Servt
          
            Go: Washington
          
        